EXHIBIT 1
                                                                                                      ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
STATE OF SOUTH CAROLINA               )      IN THE COURT OF COMMON PLEAS
                                      )      THIRTEENTH JUDICIAL CIRCUIT
COUNTY OF GREENVILLE                  )
                                      )      Civil Action Number 2020-CP-23-______
                                      )
Trinity Electric and Controls,        )
                                      )
               Plaintiff,             )
                                      )              SUMMONS
v.                                    )
                                      )              (Jury Trial Demanded)
Fairway Ford, Inc.                    )
                                      )
               Defendant.             )
                                      )
                                      )


TO THE DEFENDANTS ABOVE-NAMED:

       YOU ARE HEREBY SUMMONED and required to answer the complaint herein, a copy

of which is herewith served upon you, and to serve a copy of your answer to this complaint upon

the subscriber, at the address shown below, within thirty (30) days after service hereof, exclusive

of the day of such service, and if you fail to answer the complaint, judgment by default will be

rendered against for the relief demanded in the complaint.


                                                     s/V. Elizabeth Wright
                                                     SC Bar No. 76029
                                                     V. Elizabeth Wright Law Firm, LLC
                                                     217 E. Park Avenue
                                                     Greenville, SC 29601
                                                     (864) 326-5281
                                                     bethwrightattorney@gmail.com



Greenville, South Carolina
July 27, 2020




                                                 1
                                                                                                   ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
STATE OF SOUTH CAROLINA                )        IN THE COURT OF COMMON PLEAS
                                       )        THIRTEENTH JUDICIAL CIRCUIT
COUNTY OF GREENVILLE                   )
                                       )        Civil Action Number 2020-CP-23-______
                                       )
Trinity Electric and Controls,         )
                                       )
                Plaintiff,             )
                                       )               COMPLAINT
v.                                     )
                                       )               (Jury Trial Demanded)
Fairway Ford, Inc.                     )
                                       )
                Defendant.             )
                                       )
                                       )

        Plaintiff, Trinity Electric and Controls, Inc. (“Trinity”), complaining of Defendant

Fairway Ford, Inc. (“Fairway”) would respectfully allege and show to the Court as follows:

                                      Parties and Jurisdiction

     1. Trinity is a business located in the State of North Carolina and, at all times mentioned

        herein, was transacting business in Greenville County, South Carolina.

     2. Defendant Fairway, upon information and belief, is a South Carolina corporation with its

        principal place of business being located at 2323 Laurens Road, Greenville, SC 29607.

     3. The subject contract of this action was performed in Greenville, South Carolina.

     4. Jurisdiction is proper in this Court.

     5. Venue is proper in this Court pursuant to S.C. Code Ann.§ 15-7-30(E)(1) and (2).

                                           Statement of Facts

     6. On or about March 14, 2018, Fairway took an order from Trinity for a F-250 4x4 Crew

        Cab pickup truck with the MSRP of $51,365.00. See Ex. A – preview order.




                                                   2
                                                                                             ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
7. On or about June 6, 2018, Fairway Ford entered into a retail buyers order with Trinity

   Electric and Controls, Inc. for a 2018 Ford F250 Lariat pick-up, VIN

   1FT7W2861JEC52290, mileage 25. See Ex. B, Retail Buyers Order. Trinity paid a total

   of $64,112.06 for the truck, including $20.00 for license and title.

8. Trinity traded in a 2017 Ford F150 XLT pick-up and received a trade allowance of

   $27,500.00. See Ex. B, Retail Buyers Order.

9. The Retail Buyers Order indicates that Fairway Ford had the information concerning

   Trinity’s insurance agent Matt Gambrell of State Farm located in Hendersonville, North

   Carolina and that it had spoken to Mr. Gambrell. See Ex. B, Retail Buyers Order.

10. On or about June 15, 2018, a tax and fee summary issued by the State of North Carolina

   for account number 1078101, Trinity Electric and Controls Inc., VIN

   1FT7W2B61JEC52290, indicates that the fees and taxes were paid for this vehicle on

   June 15, 2018 in the amount of $966.20. See Ex. C tax and fee summary.

11. On or about June 21, 2018, Al Cole, Commercial/Fleet manager for Fairway Ford

   informed John Kennedy that Fairway Ford was required to do the tag work since there is

   a lien on the truck. Cole stated Fairway had already submitted the tag work and said he

   needed the insurance policy number as well as an additional $966.20. See Ex. D, 6/21/18

   email from Al Cole to John Kennedy.

12. On or about September 6, 2018, three months after the purchase of the 2018 vehicle, Al

   Cole with Fairway Ford emailed Kennedy and stated he was to sign where highlighted

   and take to DMV. On September 11, 2018, Kennedy emailed Cole with several

   questions concerning the status of the 2018 Ford F-250. See Ex. E September 11, 2018

   email thread between John Kennedy and Al Cole.



                                             3
                                                                                                  ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
13. On May 10, 2019, E. Brooks, a title clerk with Ford Credit, send a letter to Trinity

   concerning 2018 Ford pick-up truck. The letter stated that Ford Motor Credit Company

   had not received the Certificate of Title and Trinity was directed to contact the

   originating dealer as soon as possible so that the title may be obtained for the vehicle. In

   another letter on the same date Ford Credit informed Trinity that the Certificate of Title

   may have been sent to Trinity from the Department of Motor Vehicles and that the

   Certificate contained an error in that the lienholder’s name should be Ford Motor Credit

   Company. See Ex. F, May 10, 2019 letter from Ford Credit to Trinity Electric and

   Controls.

14. On or about September 13, 2019, Al Cole, Commercial/Fleet manager for Fairway Ford,

   told John Kennedy a different story. Cole stated that Fairway Ford did not charge Trinity

   for the taxes and tag on the 2018 F250 because Kennedy told them he was going to do it.

   Cole stated that the trade-in was still in Fairway Ford’s possession. He admitted

   Kennedy had signed the trade-in to Fairway Ford, but that Fairway could not pay it off

   until it was registered. Cole then stated that Fairway was handling the new plate

   registration and that it would be filed when Fairway can pay off the trade-in. See Ex. G,

   9/13/19 email from Al Cole to John Kennedy.

15. On or about September 19, 2019, Al Cole sent John Kennedy an email stating, “If you

   will send me the paperwork back, we can do the tag work and you can reimburse us.”

   See. Ex. H, 9/19/19 email from Al Cole to John Kennedy.

16. After receiving emails from David Charles, Commercial Vehicles Department Sales

   Manager for Fairway Ford that insinuated that the failure to register and pay the taxes on

   the vehicle was Mr. Kennedy’s fault, Mr. Kennedy sent Mr. Charles an email response,



                                             4
                                                                                                  ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
   putting him on notice of the damages Trinity had suffered in this transaction. Fairway

   Ford did not respond and attempt to mitigate damages. See. Ex. I, 10/1/19 email thread

   between John Kennedy and David Charles.

17. Due to Fairway Ford’s failure to register the F-250 pickup, Trinity was not able to use the

   truck in its business, despite paying Ford Credit $1,100 a month for the truck.

18. Trinity never had full and free use of the F-250 pickup as contemplated when it

   purchased the truck.

19. In September 2019, Trinity purchased a 2019 F-150 pickup from Fairway Ford. During

   the purchase of this truck, which involved the trade-in of the 2018 F-250 pickup, it was

   revealed that Fairway Ford had not taken care of the registration and payment of the taxes

   for the 2018 vehicle.

20. Further, the same problem with payment of the taxes and registration has occurred with

   the 2019 vehicle. At present, the 2019 vehicle is in Trinity’s possession, but Trinity is

   unable to drive it due to it being unregistered.

21. At present Trinity claims over $75,000 in actual and consequential damages, due to

   Fairway Ford’s breach of contract.

                                For a First Cause of Action
                                    Breach of Contract


22. Plaintiff realleges the foregoing paragraphs as if fully restated herein.

23. Plaintiff entered into a contract in June 2018 for the purchase of a 2018 F-250 Ford pick-

   up. Plaintiff also entered into a contract in September 2019 in which the 2018 vehicle

   would be traded in for a 2019 F-150 pick-up.




                                              5
                                                                                               ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
   24. Defendant breached the contracts in failing to pay the registration and taxes on the

       vehicle despite Plaintiff’s payment for these services.

   25. In so doing, Defendant’s breach has caused additional expense and loss of work due to

       the fact it did not have use of the vehicles.

   26. Plaintiff is entitled to actual and consequential damages.

                WHEREFORE: Trinity prays for the following relief:

       1. Actual damages,

       2. Consequential damages, and

       3. For such other and further relief as the Court may deem just and proper.

          Respectfully submitted.

                                               V. ELIZABETH WRIGHT LAW FIRM, LLC

                                               s/V. Elizabeth Wright
                                               V. Elizabeth Wright (S.C. ID 76029)
                                               217 E. Park Avenue
                                               Greenville, SC 29601
                                               (864) 326-5281
                                               bethwrightattorney@gmail.com
July 27, 2020

Greenville, South Carolina




                                                  6
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555




                                                                                              7
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
ELECTRONICALLY FILED - 2020 Jul 28 3:37 PM - GREENVILLE - COMMON PLEAS - CASE#2020CP2303555
